IN THE SUPREME COURT OF THE STATE OF NEVADA


                     GREGORY JAMES BENNETT,                                No. 69760
                     Petitioner,
                     vs.
                     THE STATE OF NEVADA,
                     Respondent.
                                                                                    FILED
                                                                                    MAR 1 7 2016
                                                                                               E
                                                                                           L D MAN
                                                                                              M CO
                                                                                    /ilk            OA AO
                                                                                I      -T 73' -tr,-

                                           ORDER DENYING PETITION
                                 This is a pro se petition for a writ of prohibition. Petitioner
                     challenges his criminal conviction. Without deciding upon the merits of
                     any claims raised in the documents submitted in this matter, we decline to
                     exercise our original jurisdiction.     See NRS 34.320; NRS 34.330.
                     Accordingly, we
                                 ORDER the petition DENIED.


                                                           n-4-et
                                                F----C,t-t ;1
                                             Hardesty            1


                                                                                               J.
                     Saitta                                    Pickering




                     cc: Gregory James Bennett
                          Attorney General/Carson City
                          Washoe County District Attorney
                          Washoe District Court Clerk



SUPREME COURT
        OF
     NEVADA


(0) 1947A    4   e